Citation Nr: 1301118	
Decision Date: 01/10/13    Archive Date: 01/16/13

DOCKET NO.  07-25 857	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for status-post rotator cuff surgery, left shoulder with rotator cuff tendonitis (left shoulder disability).

2.  Entitlement to an initial evaluation in excess of 10 percent for status-post rotator cuff surgery, right shoulder with rotator cuff tendonitis (right shoulder disability).


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from October 1994 to May 2005.

This matter came to the Board of Veterans' Appeals (Board) from a January 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted entitlement to service connection for right and left shoulder disabilities, assigning separate noncompensable ratings, effective May 7, 2005.  In a June 2007 Decision Review Officer Decision, those initial noncompensable evaluations were increased to 10 percent disabling.  

In February 2010, January 2011, and June 2012, these matters were remanded.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In June 2012, these matters were remanded to afford the Veteran a VA examination because a February 2011 VA examination report was deemed incomplete.  The examination report showed that the Veteran had reported flare-ups, and the examiner had noted pain on active motion; but did not report whether there was additional limitation of motion due to the identified pain on active motion or flare-ups. Cf. DeLuca v. Brown, 8 Vet. App. 202 (1995).

In July 2012, the Veteran underwent a VA examination.  He reported flare-ups that caused limitation in arm motion above shoulder level and in carrying objects.  Flexion was reported as normal in both shoulders, but abduction was to 170 degrees in both shoulders.  On repetitive-use testing, there was no additional limitation of motion.  The examiner checked the "Yes" box for functional loss and/or functional impairment of the shoulders and arms, specifically indicating that there was weakened movement, excess fatigability, and pain on movement.  

The examiner did not; however, indicate whether there was additional functional limitation in terms of the degree of additional limitation due to weakened movement, excess fatigability, and pain.  The examination report does not meet the requirements imposed by Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Specifically, in Mitchell, the United States Court of Appeals for Veterans Claims held that where pain is noted on range of motion testing, the examiner was required to specify whether there was additional functional loss due to pain.  Thus, an addendum opinion must be obtained, or, in the alternative, the Veteran must be afforded a new VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Request that the July 2012 VA examiner provide an opinion as to whether there is any additional functional limitation in terms of the degree of additional limitation due to weakened movement, excess fatigability, and pain.  

The claims folder, and any relevant records in Virtual VA, should be made available for the examiner to review in conjunction with offering an addendum opinion.  If deemed necessary, the Veteran should be scheduled for a VA examination and thereafter an opinion should be proffered.  If the examiner is unable to answer this inquiry, reasons for this inability should be provided.

If the July 2012 VA examiner is unavailable, the Veteran should be afforded a new VA examination of both shoulders.  The examiner should review the claims folder, including relevant records in Virtual VA.  

The examiner should report whether there is additional functional limitation due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.  

The examiner should report the additional functional limitation in degrees of additional limitation due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.

If the examiner is unable to answer these questions, reasons for this inability should be provided.

2.  If either benefit sought on appeal is not granted in full, a supplemental statement of the case should be issued and the appeal should be returned to the Board if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


